DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 14 October 2021 in which claims 6-9, 16-19, 21-30 are currently pending and claims 1-5, 10-15, 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 20 of U.S. Patent No. 10,681,685 B2 in view of Nory et al. (PG Pub US 2010/0232373 A1).
Regarding claim 6, claim 7 of U.S. Patent No. 10,681,685 teaches a resource indication method.
receiving, by a terminal, a resource indication channel sent by a base station, the resource indication channel indicating a first time-frequency resource and communication parameters for using the first time-frequency resource, the resource indication channel being carried by a second time-frequency resource and at least one 
determining, by the terminal, the first time-frequency resource and the communication parameters for using the first time-frequency resource according to the resource indication channel as in the application corresponds to “the first time-frequency resource and … a preset frequency raster” (claim 7 of U.S. Patent No. 10,681,685 lines 5-14).
However, U.S. Patent No. 10,681,685 does not explicitly disclose the resource indication channel is configured to indicate that the first time-frequency resource is not available.
Nevertheless, Nory discloses “the anchor carrier bit in the component carrier indicator bit map is disabled i.e., indicating no resource allocation for the anchor carrier” [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to indicate that the first time-frequency resource is not available because “The bit map information may indicate the presence and/or absence of a resource allocation for the carrier” [0040].
Regarding claim 16, claim 20 of U.S. Patent No. 10,681,685 teaches a terminal.
a processor and a transceiver, wherein the transceiver is configured to receive a resource indication channel sent by a base station, the resource indication channel 
the processor is configured to determine the first time-frequency resource and the communication parameters for using the first time-frequency resource according to the resource indication channel received by the receiving module as in the application corresponds to “the first time-frequency resource sent … according to a preset frequency raster” (claim 20 of U.S. Patent No. 10,681,685 lines 4-13).
However, U.S. Patent No. 10,681,685 does not explicitly disclose the resource indication channel is configured to indicate that the first time-frequency resource is not available.
Nevertheless, Nory discloses “the anchor carrier bit in the component carrier indicator bit map is disabled i.e., indicating no resource allocation for the anchor carrier” [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to indicate that the first time-frequency resource is not available because “The bit map information may indicate the presence and/or absence of a resource allocation for the carrier” [0040].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 16-19, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PG Pub US 2017/0094621 A1) in view of Lee et al. (PG Pub US 2008/0298319 A1) and Nory et al. (PG Pub US 2010/0232373 A1).
Regarding claims 6, 16, Xu discloses a method and a terminal, comprising: 
a processor and a transceiver ([0189]), wherein the transceiver is configured to receive a resource indication channel sent by a base station, the resource indication channel indicating a first time-frequency resource and communication parameters for using the first time-frequency resource, the resource indication channel being carried by a second time-frequency resource and at least one time-frequency resource corresponding to at least one resource indication channel forming a cell (“UE 115-a is an MTC device, such as a smart meter, that may communicate with base station 105-a using narrowband communications. In order to perform device discovery and 
the processor is configured to determine the first time-frequency resource and the communication parameters for using the first time-frequency resource according to the resource indication channel received by the receiving module (‘The UE 115-a may receive the synchronization signal and synchronize one or more parameters of transmissions in the narrowband region based thereon. In some examples, decoding of 
However, Xu does not explicitly disclose the first time-frequency resource comprises resource units in a time range and a frequency range.
Nevertheless, Lee discloses “transmission in a dynamic manner means that different frequency ranges and time durations can be used” [0046], “the frequency range and particular time duration for each RB is specified to allow the terminal (UE) to properly read the appropriate RBs” [0048].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first time-frequency resource comprises resource units in a time range and a frequency range because “the particular frequency range and particular time duration for each SIB is specified to allow the terminal (UE) to properly read the appropriate SIBs” [0047].
In addition, Xu, Lee discloses everything claimed as applied above. However, Xu, Lee does not explicitly disclose the resource indication channel is configured to indicate that the first time-frequency resource is not available.
Nevertheless, Nory discloses “the anchor carrier bit in the component carrier indicator bit map is disabled i.e., indicating no resource allocation for the anchor carrier” [0040].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to indicate that the first time-
Regarding claims 7, 17, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the communication parameters comprise a cell Identity (ID) (“The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value, which may be combined with the physical layer identity value to identify the cell” [0054]).
Regarding claims 8, 18, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the resource indication channel comprises a characteristic sequence, and the characteristic sequence is configured to indicate that the current channel is a resource indication channel (“a narrowband PSS (NB-PSS) and/or a narrowband SSS (NB-SSS) sequence design may be used for early indication of an in-band or stand-alone deployment, where a guard-band deployment may be treated as a stand-alone deployment. In other examples, the NB-PSS and/or NB-SSS sequence design may be used for early indication of in-band, guard-band, or stand-alone deployments. When, using NB-PSS for the indication of stand-alone, guard-band, and/or in-band deployments, different sequences (e.g., X1 and X2) may be used, where a sequence duration may match a symbol duration, and a particular sequence may indicate a particular deployment” [0086]).
Regarding claims 9, 19, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses before determining the first time-frequency resource and the communication parameters for using the first time-frequency resource 
Regarding claims 21, 26, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses a time-frequency range occupied by the second time-frequency resource is within a time-frequency range occupied by the first time-frequency resource (“an anchor synchronization channel may be provided at predefined or preprogrammed locations (e.g., frequency ranges within a system bandwidth), and devices may monitor the anchor synchronization channel to acquire at least a portion of the synchronization signal. Resources for narrowband data transmissions may be distributed through other resources of the system bandwidth, which may provide load balancing and transmit diversity (e.g., frequency and/or time diversity) for narrowband transmissions” [0042]).
Regarding claims 22, 27, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the communication parameters comprise at least one of the following: a multiple access technology used for the first time-frequency resource, a duplex manner used for the first time-frequency resource, a communication mode used 
Regarding claims 23, 28, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the communication parameters comprise control channel information carried in the first time-frequency resource, and wherein the control channel information comprises at least one of the following: Broadcast Channel (BCH) information, Master Information Block (MIB) information, a Paging Channel (PCH), downlink common control channel information, downlink dedicated control channel information, self-contained mode information, uplink random access channel information, or uplink control channel information (“the UE 115 may receive a master information block (MIB), which may be transmitted in the physical broadcast channel (PBCH). The MIB may contain system bandwidth information, a system frame number (SFN), and a physical hybrid automatic repeat request (HARD) indicator channel (PHICH) configuration” [0055]).
Regarding claims 24, 29, Xu, Lee, Nory discloses everything claimed as applied above. However, Xu does not explicitly disclose the resource indication channel comprises information indicating that the resource indication channel is a last resource indication channel of the cell.
Nevertheless, Lee discloses “It should be noted that information in a particular SCCH (i.e., control information) need not refer to only its corresponding sub-frame that 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have information indicating that the resource indication channel is a last resource indication channel of the cell because “This may be necessary for various reasons, such as if the size of amount of data to be read is relatively large, when persistent scheduling is performed, or the like” [0059].
Regarding claims 25, 30, Xu, Lee, Nory discloses everything claimed as applied above. However, Xu does not explicitly disclose the resource indication channel comprises a time range and a frequency range indicating a next resource indication channel in the cell.
Nevertheless, Lee discloses “It should be noted that information in a particular SCCH (i.e., control information) need not refer to only its corresponding sub-frame that is located one subsequent sub-frame thereafter. In other words, the information in a particular SCCH may provide information (i.e. resource block location based on time and frequency characteristics) about a sub-frame to be read at two or more sub-frames later” [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a time range and a frequency range indicating a next resource indication channel in the cell because “This .
Response to Arguments
Applicant's arguments filed on 14 October 2021 have been fully considered but they are not persuasive. 
Applicants have argued regarding claims 6, 16 that “Nory relates to allocation of a component carrier other than the anchor carrier, and specifically describes “the anchor carrier bit in the component carrier indicator bit map is disabled, i.e., indicating no resource allocation for the anchor carrier”. That means that the base station does not indicate resources for the wireless communication terminal of Nory” (pages 2-3).
	In response to Applicants’ argument, the examiner respectfully disagrees. The bitmap in Nory indicates the presence or absence of resource assignment (“The bit map information may indicate the presence and/or absence of a resource allocation for a component carrier. The UE may interpret the bits in PDCCH-2 depending on the number of component carriers active in the component carrier indicator bit map i.e., number of component carriers for which resource allocation is present or signaled” [0039]). This shows that the base station transmits information to the terminal about which resource is available and which resource is not available for use. For instance, Nory discloses “the information in the configuration message is a long term bitmap, with each bit corresponding to each component carrier in the set of component carriers that are configured. The UE is expected to monitor the PDCCH of only those component carriers whose bit is set” [0023]. Therefore, the combination of Xu, Lee and Nory discloses the limitations of claims 6, 16.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Previous nonstatutory double patenting rejection over 7, 20 of U.S. Patent No. 10,681,685 B2 in view of Nory et al. (PG Pub US 2010/0232373 A1) is maintained. As described above, the double patenting rejection is an obviousness type rejection using Nory as a secondary reference. In addition, Nory discloses the claimed limitation “the resource indication channel is configured to indicate the first time-frequency resource is not available” ([0023], [0025], [0030]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        12/29/2021